*166OPINION

Per Curiam:

The parties’ counsel stipulated respondent should pay appellant $8,329.61, in stated installments, with interest from the stipulation’s date at 7 % per annum. The stipulation provided further that if respondent failed to make any payment when due, appellant might thereupon cause the court to enter a judgment in a form attached to the stipulation. Neither the stipulation nor the contemplated judgment allowed attorneys’ fees to appellant. Respondent defaulted in paying the first of the required installments; appellant thereupon applied for judgment, but asked the court to award attorneys’ fees and interest from the date the debt allegedly was due. The court refused to relieve appellant from its counsel’s stipulation, and entered judgment in accord with the stipulation. We find no error in the lower court’s action. Cf. Second Bapt. Ch. v. Mt. Zion Bapt. Ch., 86 Nev. 164, 466 P.2d 212 (1970).
Affirmed.